Per Curiam.

This case is clearly distinguishable from that of Udall v. The Village of Brooklyn, just decided. The city and county of New-York includes the whole of the rivers and harbour, to actual low water mark, on the opposite shores; and although permanent , erections, such as wharves and store-houses, may, from time to time, vary the line of jurisdiction, yet it cannot be allowed that Brooklyn is to be extended by means of a floating vessel in the river. *181although she may be fastened to the dock. The vessel, in this case, was in the city of New-York; and the defendant below was not licensed there, to do the act complained of. The judgment ought to be affirmed.
Judgment affirmed.